Case 3:18-cv-13701-RHC-SDD ECF No. 27, PageID.322 Filed 08/16/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

NATIONAL ELECTRICAL
ANNUITY PLAN,

             Plaintiff,                        Case No. 18-13701
v.
                                               Hon. Robert H. Cleland

HENKELS AND MCCOY, INC.,                       Mag. Stephanie Dawkins Davis


          Defendant.
__________________________________________________________________

                     PLAINTIFF’S FINAL WITNESS LIST

      Plaintiff, through its attorneys, submits the following list of witnesses that it

intends to call at trial of the above-captioned matter:

      1.     Dean Bradley, Business Manager, Local 17, IBEW.

      2.     Jeff Mitchell, Assistant Business Manager, Local 17, IBEW.

      3.     Kevin Shaffer, Former Business Manager, Local 17, IBEW.

      4.     Chad Clark, Business Manager, Local 876, IBEW

      These witnesses will testify to introduce into evidence job referrals to

defendant, the relevant collective bargaining agreements, contribution reports and the

relevant trust documents; will describe the work performed by the defendant; and will

discuss prior negotiations between these parties.

                                           1
Case 3:18-cv-13701-RHC-SDD ECF No. 27, PageID.323 Filed 08/16/19 Page 2 of 3




      5.       Charles D. Nichols, Auditor, Stefansky, Holloway & Nichols.

      This witness will testify regarding his audit of the defendant’s payroll and other

records.

      6.       Jon C. Joynson

      This witness will testify regarding the work defendant is currently performing

for Verizon.

      7.       Keeper of the records of the plaintiff fund

      To the extent necessary, this witness will testify to introduce regarding

documents maintained by plaintiff in the regular course of business, including Trust

Documents and contributions reports.

      8.       Keeper of the records of defendant.

      To the extent necessary, this witness will testify to introduce regarding

documents maintained by defendant in the regular course of business, including

payroll records and contributions reports.




      9.       All witnesses listed in defendant’s witness list.

                            Respectfully submitted,


                                            2
Case 3:18-cv-13701-RHC-SDD ECF No. 27, PageID.324 Filed 08/16/19 Page 3 of 3




                       WATKINS, PAWLICK, CALATI, & PRIFTI, PC

                       By:   s/George H. Kruszewski
                             GEORGE H. KRUSZEWSKI (P-25857)
                             Attorneys for Plaintiff
                             1423 E. Twelve Mile Road
                             Madison Heights, Michigan 48071
                             Telephone (248) 658-0800
August 16, 2019              Email: Gkruszewski@wpcplaw.com




                                     3
